Filed 5/9/16 P. v Reel CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B263237
                                                                          (Super. Ct. No. 2014032317)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

CHARLES STANLEY REEL, JR.,

     Defendant and Appellant.



                   Charles Stanley Reel, Jr. was charged with continuous sexual abuse of a
child. (Pen. Code, § 288.5, subd. (a).1) He pled guilty pursuant to a plea agreement
providing that he would serve no more than six years in prison, the low term for the
offense. He agreed that he would be ineligible for probation unless the trial court made
the findings set forth in subdivision (d) of section 1203.066.2 The plea agreement further
provided that the prosecution would oppose probation.


         1
             All further statutory references are to the Penal Code.
         2
         As relevant here, those findings are that (1) “rehabilitation of the defendant is
feasible and ... the defendant is amenable to undergoing treatment, and ... is placed in a
recognized treatment program designed to deal with child molestation immediately after
the grant of probation”; (2) “the defendant [is prohibited] from being placed or residing
              The trial court found that probation was inappropriate and sentenced Reel
to six years in prison. Reel contends that the court abused its discretion by selecting state
prison over probation. We affirm.
                     FACTS AND PROCEDURAL BACKGROUND
              Reel lived in Ventura with his wife and three children. When victim N.P.
was four years old, she moved in with her grandmother, who lived on the same street as
Reel. N.P. became good friends with Reel’s eldest son and spent a lot of time at Reel’s
home. She looked to Reel and his wife as parental figures. When she was around seven
years old, she regularly ate and showered there and at times spent the night. Reel would
take N.P. and his son to the pool at their mobilehome complex or the skate park. N.P.
also went with them to family events and baseball games and on camping trips.
              On three or four occasions, N.P. and her sister were in the complex’s
Jacuzzi with Reel when he exposed his genitals to them. Another time, N.P. came over
and sat on Reel’s lap. Reel covered the two of them with a blanket, reached under her
shirt, and rubbed her chest. He then reached underneath her shorts and underwear and
moved his hand around. N.P. did not say anything but was “uncomfortable [and] scared
to get up.” The incident lasted five to ten minutes. On subsequent occasions, he would
rub her chest and vagina with his hand while seated on the recliner or the couch.
              One day N.P. went to Reel’s home looking for his son. Reel invited her
inside and told her that his son was not home but that she could wait for him to return.
N.P. sat on the edge of Reel’s bed. He played a video depicting a male and female and
told N.P. that the female reminded him of her. Standing right behind her, he stated, “Do
you mind if I take my clothes off?” N.P. placed her hand over her face to avoid seeing




within one-half mile of the child victim’s residence for the duration of the probation term
unless the court, on the record, states its reasons for finding that this residency restriction
would not serve the best interests of the victim”; and (3) “there is no threat of physical
harm to the victim if probation is granted.” (§ 1203.066, subd. (d)(1)(B), (D), (E).)

                                               2
what he was doing, but she could still hear him. He asked her to turn around, and she
saw him ejaculating. She got up and left the room.
              N.P. did not enter Reel’s home by herself after she was nine years old,
although she continued going there. His attitude towards her changed. “[I]t was like
nothing ever happened.” She never spoke to him about his behavior and was afraid of
disclosing the abuse.
              After more than 15 years passed, N.P. had children of her own. She took
them to the “Reel Family Daycare” run by Reel’s wife out of their home. N.P.’s friend
Kayla Eagle told her to be cautious leaving her children there because Eagle had several
friends who had been molested by Reel as children. N.P. told Eagle that Reel had
molested her also. Eagle reported the abuse to the police.
              At the sentencing hearing, the trial court stated that it had reviewed the
reports from the probation officer and Reel’s sentencing specialist and “[had] give[n] this
case a great deal of thought.” The court concluded that although probation was an
option, “I just cannot see . . . a grant of probation in this case given the nature of the
sexual conduct and the number of allegations of other conduct with other girls and the
time period . . . over which the acts took place.” The court found that “the victim in this
case was particularly vulnerable in that she ... went to [Reel’s] home because her own
home was not so good.” The court further found that Reel “was in a position of trust over
the victim, and it is substantial sexual conduct not of the type that normally a grant of
probation would be appropriate for. And in some ways, although [he] was not a legal
family member, he was certainly in a position to be one at the time these incidents took
place.”
              The trial court stated that it had taken into account “the four principles of
sentencing”—rehabilitation, deterrence, protection of the public, and retribution. It
believed that the low term “takes into consideration [Reel’s] lack of a prior criminal
history.” The court “appreciate[d]” that he “may have made some positive changes in
[his] life.” It read letters from his wife and family and considered how a prison sentence


                                               3
would affect them. Ultimately, the court concluded that Reel’s “conduct on the . . .
victim” and “the period of time that [he] did it” was “sufficient to warrant a state prison
sentence.”
                                        DISCUSSION
              Reel contends that the trial court erred by not sentencing him, a first time
offender, to probation. He argues that a prison term “would have a devastating effect on
[him],” he was remorseful, he scored a zero on the Static-99R test of risk for sex offender
recidivism, and any public safety concern would be addressed by his required
participation in a sex offender treatment program. We review the court’s sentencing
decision for abuse of discretion. (People v. Sandoval (2007) 41 Cal.4th 825, 847.)
              “The trial court’s sentencing discretion must be exercised in a manner that
is not arbitrary and capricious, that is consistent with the letter and spirit of the law, and
that is based upon an ‘individualized consideration of the offense, the offender, and the
public interest.’ [Citation.]” (People v. Sandoval, supra, 41 Cal.4th at p. 847.) A trial
court will abuse its discretion “if it relies upon circumstances that are not relevant to the
decision or that otherwise constitute an improper basis for decision. [Citations.] A
failure to exercise discretion also may constitute an abuse of discretion. [Citations.]”
(Id., at pp. 847-848.)
              As Reel points out, the Legislature made probation available to first time
offenders who commit continuous sexual abuse of a child. (§ 1203, subd. (e)(5).) The
trial court here, however, did not “substitut[e] its rule, that probation is unavailable
because of the nature of the crime that [he] committed, for the Legislature’s rule.”
Rather, the court recognized that probation was available, but after thoroughly weighing
all of the relevant factors in favor of and against a prison term, decided that prison was
the appropriate sentence. It was a paradigmatic exercise of discretion. Reel “simply
disagree[s] with the court’s weighing of [sentencing] factors” and asks us to reweigh
them, which we cannot do. (People v. Carmony (2004) 33 Cal.4th 367, 379.)



                                               4
                                   DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED.




                                         PERREN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                           5
                                Nancy L. Ayers, Judge

                           Superior Court County of Ventura
                         ______________________________


             Richard Lennon, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, and David A. Voet, Deputy
Attorney General, for Plaintiff and Respondent




                                           6